UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4944


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DOUGLAS THOMAS PERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (5:03-cr-00170-BO)


Submitted:    October 20, 2008              Decided:   November 6, 2008


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lewis A. Thompson, III, BANZET, THOMPSON & STYERS, PLLC,
Warrenton, North Carolina, for Appellant. George E. B. Holding,
United States Attorney, Anne M. Hayes, Banumathi Rangarajan,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Douglas Thomas Person pled guilty to possession with

intent to distribute five grams or more cocaine base, 21 U.S.C.

§ 841(a)(1) (2000), and possession of a firearm during and in

relation to a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A)

(2006).      He     was    sentenced         to       262    months’         imprisonment.          On

appeal, Person challenges his sentence, alleging the Government

breached the plea agreement in failing to inform the district

court   at   sentencing         of     the    full          extent      of    his   cooperation.

Finding no plain error, we affirm.

             A defendant alleging the Government’s breach of a plea

agreement     bears       the   burden       of       establishing           that   breach     by   a

preponderance of the evidence.                     United States v. Snow, 234 F.3d

187, 189 (4th Cir. 2000).                    Where a party raises the alleged

breach for the first time on appeal, we review for plain error.

United States v. McQueen, 108 F.3d 64, 65-66 (4th Cir. 1997).

Accordingly,        Person      must    not        only       establish         that    the    plea

agreement     was     breached,        but        also      that       “the    breach    was    ‘so

obvious and substantial that failure to notice and correct it

affect[ed] the fairness, integrity or public reputation of the

judicial     proceedings.’”          See     id.       at    66    &    n.4    (quoting       United

States v. Fant, 974 F.2d 559, 565 (4th Cir. 1992)).

             “[W]hen a plea rests in any significant degree on a

promise or agreement of the prosecutor, so that it can be said

                                                  2
to be part of the inducement or consideration, such promise must

be    fulfilled.”         Santobello      v.       New    York,      404    U.S.    257,     262

(1971).     “It is well-established that the interpretation of plea

agreements    is    rooted     in     contract           law,    and     that    ‘each     party

should receive the benefit of its bargain.’”                              United States v.

Peglera,    33     F.3d    412,     413    (4th      Cir.        1994)     (quoting      United

States v.    Ringling,       988    F.2d    504,         506    (4th     Cir.    1993)).      “A

central tenet of contract law is that no party is obligated to

provide more than is specified in the agreement itself.”                                    Id.

“Accordingly, in enforcing plea agreements, the government is

held only to those promises that it actually made,” and “the

government’s duty in carrying out its obligations under a plea

agreement     is    no      greater       than       that       of      ‘fidelity     to     the

agreement.’”       Id. (quoting United States v. Fentress, 792 F.2d

461, 464 (4th Cir. 1986)); see also United States v. Benchimol,

471 U.S. 453, 456 (1985) (holding “it was error for the Court of

Appeals to imply as a matter of law a term which the parties

themselves did not agree upon” by requiring recommendation to be

made “enthusiastically”); but see United States v. Brown, 500

F.2d 375 (4th Cir. 1974) (concluding “government failed to keep

its    bargain”      by     expressing         doubts           about      its   agreed-upon

recommendation which “could reasonably be expected to be . . .

expressed with some degree of advocacy”).



                                               3
             We    have    reviewed      the       record    and     conclude      the

Government did not breach the plea agreement.                      Under the plea

agreement, the Government was obligated to make known to the

district     court    at    sentencing       the    full    extent    of    Person’s

cooperation.         At    sentencing,       the     Government      informed      the

district court that Person had signed a plea agreement, that he

had been debriefed, and that he provided complete and truthful

information.         The    Government       added    that    it     believed      the

information Person provided would be used at a later time to

calculate another individual’s guideline range and that Person

would hopefully be eligible for a sentence reduction under Fed.

R. Crim. P. 35.            We find that the Government satisfied its

obligation    to     apprise   the    court    of     the   extent    of    Person’s

cooperation.

             Accordingly, we affirm Person’s sentence.                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in   the    materials      before     the     court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                         4